 

Exhibit 10.4

 

Schedule of the Owners of Company-Managed Texas Roadhouse Restaurants and the

Interests Held by Directors, Executive Officers and 5% Stockholders Who Are
Parties to

Limited Partnership Agreements and Operating Agreements

 

As of December 31,  2019

 

Entity Name

    

Restaurant Location

    

Percentage of
Holdings' Interest

    

Actual Management Fee
Charged

    

Percentage Owned by
Executive Officers,
Directors & 5%
Stockholders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Billings, LLC

 

Billings, MT

 


5

%  


0.5

%  


29.5

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Everett, LLC

 

Everett, MA

 


5

%  


0.5

%  


28.75

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Fargo, LLC

 

Fargo, ND

 


5.05

%  


0.5

%  


5.05

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Gilbert, AZ, LLC

 

Gilbert, AZ

 


52.5

%


3.5

%


35.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of McKinney, Ltd. 

 

McKinney, TX

 


5

%  


0.5

%  


2.0

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Omaha, LLC

 

Omaha, NE

 


5.49

%  


0.5

%  


10.99

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Port Arthur, Ltd. 

 

Port Arthur, TX

 


5

%  


0.5

%  


18.0

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Kansas, LLC

 

Wichita, KS

 


5

%  


0.5

%  


28.05

%

 



